            Case 3:19-mj-05300-JLB Document 1 Filed 11/27/19 PageID.1 Page 1 of 15
AO 106 (Rev. 06/09) Application fo r a Search Warrant



                                       UNITED STATES DISTRICT C
                                                                     for the                                NOV 2 7 2019
                                                         Southern District of California
                                                                                                   CLERK US DISTRICT COURT
              In the Matter of the Search of                            )
                                                                                               ISOUT
                                                                                                BY
                                                                                                     Hf.RN DISTRICT OF CALIFORNIA
                                                                                                                           DE PUTY
         (Briefly describe the property to be searched                  )
          or identify the person by name and address)
      Information associated with cellular telephone
                                                                        )
                                                                        )
                                                                                 Case No.    1 9 Mt15~ 0 0
      assigned# 619-372-8578 stored at premises                         )
                  controlled by Verizon                                 )

                                              APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

  See Attachment A-2 , which is incorporated by reference.
located in the                                    District of           New Jersey             , there is now concealed (identify the
person or describe the property to be seized):
  See Attachment B-2, which is incorporated by reference.


          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                 ~ evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                        Offense Description
        21 USC § 952/960/963                       Importation and conspiracy to import a controlled substance



          The anplication is based on these facts:
        See Affiaavit of Homeland Security Investigations Special Agent Jacob R. Schneeberger, which is hereby
        inorporated by reference and made part hereof.

           ~ Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                             y~
                                                                            /'         -      Applicant's signature

                                                                                     Jacob R. Schneeberger, Special Agent
                                                                                              Printed name and title

Sworn to before me and signed in my presence.


Date:        t l/7.,7/
                I > • I tt:J

City and state: San Diego, CA                                                          Jill L. Burkhardt, Magistrate Judge
                                                                                              Printed name and title
             Case 3:19-mj-05300-JLB Document 1 Filed 11/27/19 PageID.2 Page 2 of 15



                                    AFFIDAVIT IN SUPPORT OF
 1
                              APPLICATIONS FOR SEARCH WARRANTS
 2
                 I, Jacob R. Schneeberger, being duly sworn, state as follows:
 3
                 1.      This affidavit is in support of applications by the United States of America for
 4   11
          a search warrant for T-Mobile, a wireless telephone service provider headquartered at 4
 5
     II Sylvan Way,       Parsippany, New Jersey 07504, and Verizon, a wireless telephone service
 6
     II provider headquartered at 180 Washington Valley Road, Bedminster, NJ 07921, to search
 7 11 the account associated with the following cellular telephone numbers:
 8
                      a. Phone# 619-274-4537 (T-Mobile), as described in Attachment A-1;
 9
                      b. Phone# 619-372-8578 (Verizon), as described in Attachment A-2; and
10
                      c. Phone# 619-623-4265 (Verizon), as described in Attachment A-3
11
12 (collectively the "subject accounts") for subscriber information, telephone toll data, and
13 cell-site geolocation data for the following time periods:
14           •   from February 15, 2019 to April 10, 2019 (T-Mobile Phone# 619-274-4537);

15           •   from February 15, 2019 to April 2, 2019 (Verizon Phone# 619-372-8578), and

16           •   from April 2, 2019 until April 10, 2019 (Verizon Phone# 619-623-4265).

17 There is probable cause that these records and information constitute evidence, fruits, and
18 instrumentalities of violations of federal criminal law, namely, violations ofTitle 21, United
          States Code, Sections 952, 960, and 963, as described in Attachments B-1, B-2 and B-3.
19
20 This affidavit and application are sought pursuant to Rule 41 of the Federal Rules of
   Criminal Procedure and 18 U.S.C. § 2703(a), which applies to providers of electronic
21
   communication services. In this case, as will be shown below, T-Mobile and Verizon
22
   provide electronic communication services in the form of cellular and wireless telephone
23
   service for the subject accounts.
24
                                EXPERIENCE & TRAINING
25
         2.      I am a Special Agent (SA) with Immigration and Customs Enforcement (ICE),
26
   Homeland Security Investigations (HSI), and have been employed by ICE/HSI since
27
   January of 2016. My duties include investigating the trafficking of illicit controlled
28
         Case 3:19-mj-05300-JLB Document 1 Filed 11/27/19 PageID.3 Page 3 of 15




 111 substances and the importation and distribution of illegal substances. I am a graduate of the
 2 II Criminal Investigator Training Program and the Immigration and Customs Enforcement
 3   II Special Agent Training program at the Federal Law Enforcement Training Center in
 4   II Glynco, GA.     I have received basic training in conducting narcotics smuggling
 5 II investigations and the enforcement of numerous Immigration and Customs laws within the

 6 II United States. Prior to my employment with HSI, I was employed as a full-time, sworn
 7 II federal agent with the United States Border Patrol since January 2003, having graduated
 811 from the USBP Basic Border Patrol Training Academy at the Federal Law Enforcement
 911 Training Center in Glynco, Georgia. The 20-week Academy curriculum covers specialized
10 II training in the Immigration and Naturalization Act, criminal law, and statutory authority, as
1111 well as cross-training in Title 21 United States Code. My training has also included the use
12 II of cellular and digital telephone and other electronic devices used by narcotics smugglers
13 II in the normal course of their illicit activities.

14          3.     In the course of my duties, I have worked as the case agent, directing specific
15 II drug-related investigations. I have also worked as a surveillance agent and observed and
16 II recorded movements of individuals trafficking in drugs and of those suspected of trafficking
17 II in drugs. Additionally, I have participated in the execution of numerous search warrants. I
18 II have initiated and executed numerous arrests for drug-related offenses, including
19 II possession with the intent to distribute and the importation of controlled substances. I have
20 II interviewed defendants, witnesses and informants relative to the illegal trafficking of
2111 controlled substances. Through these experiences, I have gained a working knowledge and
22 II insight into the normal operational habits of narcotics smugglers, with particular emphasis
23 II on those who attempt to import narcotics into the United States from Mexico at San Diego
24 II international ports of entry.
25          4.     As an agent, I have participated in numerous major narcotic trafficking
26 II investigations. I have been present and participated in undercover surveillance operations,
27 II the purchase of large amounts of narcotics, vehicle stops with large seizures of narcotics

28                                                  -2-
      AFFIDAVIT IN SUPPORT OF APPLICATIONS
      FOR SEARCH WARRANTS
           Case 3:19-mj-05300-JLB Document 1 Filed 11/27/19 PageID.4 Page 4 of 15




 111 recovered, and interviewed many suspects who were arrested to further enhance my training
 2   II and understanding of the narcotics trafficking industry.
 3            5.    During the course of my duties and while assisting other law enforcement
 4   II personnel, I have interviewed or conversed with countless narcotic users. From these
 5 II conversations and interviews, I have become familiar with the manner in which controlled
 6 11 substances are packaged, marketed and consumed.
 7            6.     Through the course of my training, investigations and conversations with
 8 II other law enforcement personnel, I am aware that it is a common practice for narcotics
 9 II smugglers to work in concert with other individuals and to do so by utilizing cellular
10 II telephones to maintain communications with co-conspirators in order to further their
1111 criminal activities. Conspiracies involving narcotics smuggling generate many types of
12 II evidence including, but not limited to, cellular phone-related evidence such as voicemail
13 II messages referring to the arrangements of travel and payment, names and contact
14 II information for co-conspirators, photographs, text messages, emails, messages from text
15 II messaging cell phone applications such as WhatsApp, social networking messages, and
16 II videos reflecting co-conspirators or illegal activity.
17 II         7.    In preparing this affidavit, I have conferred with other agents and law
18 II enforcement personnel who are experienced in the area of narcotics investigations. The
19 II facts and conclusions set forth in this affidavit are based on my own personal knowledge;
20 II knowledge obtained from other individuals during my participation in this investigation;
2111 my review of documents and records related to this investigation; communications with
22 II others who have personal knowledge of the events, details, and circumstances described
23 II herein; and information gained through my training, experience, and communications
24 II with colleagues.     Because this affidavit is submitted for the limited purpose of
25 II establishing probable cause in support of the application for a search warrant, it does not
26 II set forth each and every fact that I or others have learned during the course of this
27 II investigation. Dates, times, and amounts are approximate.

28                                                -3-
        AFFIDAVIT IN SUPPORT OF APPLICATIONS
        FOR SEARCH WARRANTS
             Case 3:19-mj-05300-JLB Document 1 Filed 11/27/19 PageID.5 Page 5 of 15




 1                             STATEMENT OF PROBABLE CAUSE
             A.         MADRIGAL's Arrest
 2
                  8.     On April 11, 2019, at approximately 5:33 a.m., Claudia Aide MADRIGAL De
 3
          La Cruz ("MADRIGAL"), a United States citizen, applied for admission into the United
 4
          States through the San Ysidro Port of Entry (POE) in California. MADRIGAL was the
 5
          driver, sole occupant, and registered owner of a grey 2013 Honda Civic bearing California
 6
 7
     II plate 7BIC978 ("the vehicle").
                  9.      MADRIGAL told CBP Officer Serrano at primary inspection that she was
 8
          going to work in National City, California, and that she worked every day. CBPO Serrano
 9
          noticed that MADRIGAL's crossing history did not show regular daily crossings. Officer
10
          Serrano opened the trunk of the vehicle and noticed anomalies in the passenger side rear
11
          quarter panel.
12
                  10.    CBPO J. Castilla screened the vehicle with his assigned Narcotics Human
13
14
     II Detector Dog (NHDD).        The NHDD alerted to the passenger's side door seam. Z-Portal
          revealed anomalies in the doors, quarter panels, and rear bumper of the vehicle. CBPO
15
16
     II Macisaac pried open the driver's side rear quarter panel and discovered plastic-wrapped
17
     II packages with white crystal substance that tested positive for methamphetamine.
                  11.    CBPOs seized seventy-nine (79) packages of methamphetamine from
18
19
   II MADRIGAL's vehicle. CBPOs removed 5 packages from the driver's side rear quarter
20
   II panel, 11 packages from the passenger's side rear quarter panel, 17 packages from the rear
          bumper, 14 packages from the passenger's side rear door, 13 packages from the passenger's
2111
          side front door, 8 packages from the driver's side rear door, and 11 packages from the
2211
      driver's side front door. The total weight of the packages was approximately 80.86 pounds
2311
      (36.68 kilograms). A DEA laboratory report confirmed that the packages contained 35
2411
   II kilograms of actual methamphetamine. MADRIGAL was arrested for violating Title 21
25
     11
          United States Code, Sections 952 and 960, Unlawful Importation of a Controlled Substance.
26
27
28                                                  -4-
          AFFIDAVIT IN SUPPORT OF APPLICATIONS
          FOR SEARCH WARRANTS
             Case 3:19-mj-05300-JLB Document 1 Filed 11/27/19 PageID.6 Page 6 of 15




 1 II A jury trial in United States v. Madrigal, 19CR1595-W, is currently scheduled before the
 2 II Honorable Thomas J. Whelan on January 7, 2020.
 3   II         12.   Following her arrest, MADRIGAL was advised of her Miranda rights and
 411 elected to make a statement. MADRIGAL stated she lived in an apartment on 1933 E
 511 Avenue in National City, California with her mom and sister, and was employed by
 6 II Walmart on Highland Street in National City, California. MADRIGAL claimed that on the
 7 II morning of her arrest, she was coming from her brother's house in Tijuana, Mexico and
 811 heading to her house in National City, California. MADRIGAL claimed that her brother,
 9 II Gustavo Madrigal, cannot cross the border because he was previously deported.
10 II MADRIGAL stated that she has two minor children who are with her brother in Tijuana,
1111 because he is watching them over their two-week spring break.
12 II           13.   MADRIGAL claimed that her brother borrowed the Honda the day before
13 II around 4:00 P.M. to take out his girlfriend. The next time MADRIGAL saw the Honda was
14 II the following morning, at 3:30 A.M., when it was parked in the street near her brother's
15 II house. MADRIGAL then drove it to the San Ysidro Port of Entry. When asked whether
16 II her brother put drugs in her vehicle, MADRIGAL stated, "That is what comes to mind."
17              14.   MADRIGAL claimed she didn't know how her brother would retrieve the
18 drugs from her vehicle. She confirmed that her brother is a deported alien and cannot cross
19 II the border. MADRIGAL said she planned to go to her National City apartment and park
20 II the Honda in a parking space in front of a multi-unit (4) single residence. She was going to
2111 sleep for a few hours before going to work. She lives in the bottom unit and can see one of
22 II the parking spots designated for her apartment.
23 II           15.   MADRIGAL stated she is a casual methamphetamine user and uses once or
24 II twice a week. She claimed that the small bindle of methamphetamine found on her person
25 II at the time of her arrest by one of the CBPO was given to her by her brother.
26 II           16.   MADRIGAL was offered to make a phone call to tell someone about her arrest
2711 and make arrangements to watch her children. MADRIGAL declined to use her phone to

28                                                -5-
          AFFIDAVIT IN SUPPORT OF APPLICATIONS
          FOR SEARCH WARRANTS
           Case 3:19-mj-05300-JLB Document 1 Filed 11/27/19 PageID.7 Page 7 of 15




 111 make a call, saying her children are with her brother. When asked for her brother's phone
 2 II number, she said he does not have a phone and she does not know his girlfriend's phone
 3 llnumber.

 4            B.    MADRIGAL's iPhone
 5 II         17.   At the time of her arrest, MADRIGAL was in possession of a rose gold Apple
 611 iPhone 8 Plus, IMEI: 354834096919174.            MADRIGAL declined to give agents the
 711 passcode to her phone. On August 7, 2019, I applied for, and Magistrate Judge Mitchell D.
 8 IIDembin signed a search warrant (19MJ3311), authorizing the search of MADRIGAL's

 9 11 iPhone for the time period from December 31, 2018, through April 11, 2019.
10 II         18.   MADRIGAL's phone was forensically downloaded on August 21, 2019.
11 II Because the device was PIN locked, only a partial extraction of data was obtained. The
12 II partial download did not include any information regarding incoming or outgoing calls or
13 II numbers dialed. According to the report prepared by Computer Forensics Agent
1411 Christopher R. Grunst, the number associated with MADRIGAL's iPhone is 619-623-4265
15 II (which is the same number as MADRIGAL provided post-arrest). Verizon is the service
16 II provider for this phone number.
17 11         19.   I requested and received account information from the phone provider Verizon
18 II regarding 619-623-4265. According to Verizon, the subscriber name for that number is
19 II Claudia Delacruz (MADRIGAL's full name is Claudia Madrigal De La Cruz), with
20 II activation date of April 2, 2019, approximately nine days before MADRIGAL's arrest.
21 II         20.   I obtained information regarding MADRIGAL's employment with WalMart.
22 II According to the witness interviews and employment records, MADRIGAL worked at the
23 II WalMart store in National City, California, from July 2018 until approximately February
24 16, 2019. WalMart records indicate that MADRIGAL left her job due to moving out of the
25 area.
26            21.   According to MADRIGAL's sister, Oralia Odle, MADRIGAL was living in a
27 II two-bedroom apartment in Tijuana, and not in National City, at the time of her arrest in

28                                              -6-
        AFFIDAVIT IN SUPPORT OF APPLICATIONS
        FOR SEARCH WARRANTS
          Case 3:19-mj-05300-JLB Document 1 Filed 11/27/19 PageID.8 Page 8 of 15




 111 April 2019. MADRIGAL's family did not know that she quit her job at WalMart, because
 2 II she continued to regularly drop off her minor children with family members in National
 3   II City, which gave the impression that MADRIGAL was working. MADRIGAL's sister was
 411 not aware of any plans MADRIGAL had to relocate or move out of the area.
 5           C.    Additional Phone Numbers
 6           22.   WalMart provided two additional phone numbers for MADRIGAL from their
 7 II records, 619-372-8578 and 619-274-4537. Verizon is the service provider for phone
 8 II number 619-372-8578.      I requested and received information for 619-372-8578 from
 911 Verizon.      The subscriber name on the account was Claudia Delacruz, IMEi:
10   II 354834096919174 (the same unique number as the iPhone 8 seized from MADRIGAL at
1111 the time of her arrest). The effective service date for that number was from February 15,
12 112019 (approximately when MADRIGAL left her job at WalMart), until the disconnect date
13 11 of April 2, 2019.
1411         23.   T-Mobile is the service provider for another phone number associated with
15 II MADRIGAL, 619-274-4537. I received information from T-Mobile relating to 619-274-
16 II 4537. Records indicate that this account was active from October 12, 2018, until April 14,
17112019. Thus, MADRIGAL was able to use the T-Mobile number in February 2019.
18           24.   Based on this, it appears that in February 2019, while keeping her T-Mobile
19 II number, MADRIGAL obtained an account with Verizon and a second phone number, 619-
20 11372-8578. This coincided with the time she quit her job at WalMart. MADRIGAL used
2111619-372-8578 for a little over a month until April 2, 2019, when she switched phone
22 llnumbers and obtained a different phone number, 619-623-4265 (also with Verizon).
23 II According to the provider records, MADRIGAL used the same device (iPhone 8 Plus with
24 II IMEi 354834096919174) with both Verizon accounts.
25           D.    Crossing History
26           25.   Between February 15, 2019, and her arrest on April 11, 2019, MADRIGAL
27 II had approximately 40 vehicle crossings from Mexico into United States. Although she was

28                                             -7-
       AFFIDAVIT IN SUPPORT OF APPLICATIONS
       FOR SEARCH WARRANTS
          Case 3:19-mj-05300-JLB Document 1 Filed 11/27/19 PageID.9 Page 9 of 15




 1 II not crossing the border every single day, on several occasions, MADRIGAL crossed twice
 2   II in the same day. For example, on Tuesday, March 5, 2019, Madrigal crossed in the Honda
 3 II at San Ysidro at 6:51 a.m. and then again (in the Honda) at 5:19 p.m. An hour later, at 6:16
 4 II p.m., the Honda crossed back into Mexico. On April 8, 2019, MADRIGAL crossed in the
 5   II Honda at 11 :45 a.m. via Otay Mesa POE, and then again at 10:46 p.m. at San Ysidro.
 6          26.    On March 26, 2019, at 4:32 p.m., MADRIGAL crossed in the Honda with an
 7   II individual named Luis Angel Galvez Sanchez ("Galvez") at San Ysidro POE. Galvez's
 8 II crossing history prior to that date was as a pedestrian. One hour later, MADRIGAL and
 911 Galvez crossed back into Mexico in the Honda at the Otay Mesa ("OTM") POE.
10          27.    Subsequently, Galvez crossed together with MADRIGAL in the Honda on the
1111 following dates/times:
            •      March 27     at 12:31 p.m. (San Ysidro),
12
            •      April 2 at   10: 15 p.m. (San Ysidro),
13          •      April 6 at   1:30 p.m. (San Ysidro),
14          •      April 7 at   11 :22 p.m. (San Ysidro),
            •      April 8 at   11 :45 a.m. (OTM), and
15
            •      April 9 at   3 :42 p.m. (San Ysidro)
16          28.    On March 29, 2019, MADRIGAL and Galvez both crossed at San Ysidro at
17 almost the same time: MADRIGAL drove the Honda at 7:24 a.m., and Galvez crossed as
18 a pedestrian at 7:25 a.m. They are seen crossing back into Mexico in the Honda at Otay
19 Mesa at 7:48 p.m. on the same day.
20      29. After her arrest, MADRIGAL was briefly detained before she posted bail.
21 MADRIGAL listed Galvez as a "sibling" on her jail contact list (but did not list any contact
22 phone number for him). An interview with her sister Oralia Odle revealed that Galvez is
23 not related to MADRIGAL or any of their family members. Odle stated she did not know
24 who Galvez is. Odle stated that MADRIGAL allowed an individual by that name to use
25 the 1933 E Avenue in National City as a mailing address, and that Odle remembers a young
26 Hispanic male coming by to pick up mail on one occasion. Odle's understanding was that
27
28                                                 -8-
      AFFIDAVIT IN SUPPORT OF APPLICATIONS
      FOR SEARCH WARRANTS
           Case 3:19-mj-05300-JLB Document 1 Filed 11/27/19 PageID.10 Page 10 of 15




 1 this individual was a friend of MADRIGAL's. Odle stated that Galvez had never resided
 2 at the 1933 E Avenue address in National City.
 3 II          30.    Certified records from Department of State show that an individual named Luis
 411 Angel Galvez Sanchez submitted a U.S. passport application on March 27, 2019, at the City
 5 II of Chula Vista acceptance facility. Galvez's application listed his mailing address as 1933

 611 E Avenue, National City, CA 91950 (the address where MADRIGAL claimed to live at the
 7 II time of her arrest). He listed his primary phone number as 619-372-8578 (the Verizon
 811 phone number used by MADRIGAL from February 15, 2019, until April 2, 2019).
 9 II          31.    Based on my training and experience, and consultation with other law
10 II enforcement officers experienced in narcotics trafficking investigations, I know that drug
11 II traffickers may use different phones and switch phone numbers from time to time to evade
12 II detection by law enforcement. In this case, MADRIGAL used several U.S. phone numbers
13 II with local area code (619) during the time period she was crossing into the United States
14 II between February 15, 2019, and the day of her arrest on April 11, 2019. The iPhone 8 Plus
15 seized at the time of her arrest was associated with 619-623-4265 and the account was
16 activated on April 2, 2019.          Based on the unique IMEI number, it also appears that
1711 MADRIGAL used the same iPhone with another number (619-372-8578) between February
181115 and April 2, 2019.
19   II        32.    Based upon my experience investigating narcotics traffickers and the
20 II particular investigation in this case, I believe MADRIGAL, and other co-conspirators were
2111 engaged in a conspiracy to smuggle narcotics into the United States from Mexico. I also
22 II believe the co-conspirators, including MADRIGAL, used cellular phones to communicate
23 JI and coordinate the importation of narcotics. Because the iPhone seized from MADRIGAL
24 II was PIN locked, no information regarding incoming or outgoing calls or numbers dialed is
25 available. I believe the information regarding phone numbers MADRIGAL was in contact
26 with during the relevant period of time may reveal other accomplices and co-conspirators
27 JI engaged in narcotics smuggling. Additionally, because MADRIGAL continued to maintain

28                                                 -9-
          AFFIDAVIT IN SUPPORT OF APPLICATIONS
          FOR SEARCH WARRANTS
           Case 3:19-mj-05300-JLB Document 1 Filed 11/27/19 PageID.11 Page 11 of 15




 111 the appearance of going to work after she left her job at WalMart in February 2019, I believe
 2 II that historical geolocation data from the phones MADRIGAL used may identify travel to
 3   II or locations involved in the importation of methamphetamine or other federally controlled
 4   II substances, such as delivery points, stash houses, or load houses.
 5   II         33.   Based on my training and experience, and my consultation with other law
 6 II enforcement officers, I am aware that T-Mobile and Verizon routinely collect and store
 711 data for the electronic communication accounts to which they and other providers issue
 8 II telephone numbers. The data includes: (i) subscribers' contact and billing information; (ii)
 9 II detailed information concerning subscribers' incoming and outgoing telephone calls; (iii)
10 II detailed information concerning subscribers' outgoing direct calls, text message, and SMS

11   II messages; and (iv) detailed information concerning cell-site geo-location data.
12              34.   In particular, I know that cell phones connect to a provider's network through
13 II cell towers or cell sites. The particular tower or site may change as a phone moves from one
14 II location to another. Providers automatically record and retain this connection data as part
15 II of the subject account. Records and data identifying the towers or sites to which a phone
16 II connected therefore tend to identify the phone's and phone user's location at particular
17 lltimes.
18                    a.    I also know that different providers use the speed with which signals
19 II travel between cell phones and cell towers ("per call measurement data," or "PCMD"), as
20 II well as other data, to better calculate and record the location of phones accessing their
2111 networks. Different providers may use different terminology to describe PCMD. For
22 II example, AT&T has referred to the resulting location information as "NELOS" data;
23 Verizon, as "Real Time Tool" or "RTT" data; Sprint, as PCMD; and T-Mobile, as "timing
24 advance" data.
25              35.   This application requests such per call measurement data (by whatever name
26 the provider uses) for the subject accounts for the following date and time ranges:

27
28                                                 -10-
          AFFIDAVIT IN SUPPORT OF APPLICATIONS
          FOR SEARCH WARRANTS
      Case 3:19-mj-05300-JLB Document 1 Filed 11/27/19 PageID.12 Page 12 of 15




 1         • February 15, 2019, 08:00 a.m. UTC through April 10, 2019, 10:00 p.m. UTC (T-
 2               Mobile Phone# 619-274-4537);
 3         • February 15, 2019, 08:00 a.m. UTC through April 2, 2019, 00:00 a.m. UTC
 4               (Verizon Phone# 619-372-8578), and
 5         • April 2, 2019 00:00 a.m. UTC until April 10, 2019, 10 p.m. UTC (Verizon Phone
 6               # 619-623-4265).
 7 II Location data during this time period will help establish more specifically where the
 8 II defendant's U.S.-serviced phones were located during the events above.

 9         36.     Given these facts, I seek warrants to search the subject accounts for _the records
10 II and information in Attachments B-1, B-2 and B-3.

11                     PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE

12         37.     The United States is unaware at this time of other attempts by the U.S.
13 II government to obtain this data by other means.

14
15
                                                     pecial Agent Jacob R. Schneeberger
16                                                  HSI Special Agent
17
18
19         Subscribed and sworn to before me this       2,,J   day of November, 2019.
20
21
22
             nited States Magistrate Judge
23
24
25
26
27
28                                               -11-
     AFFIDAVIT IN SUPPORT OF APPLICATIONS
     FOR SEARCH WARRANTS
  Case 3:19-mj-05300-JLB Document 1 Filed 11/27/19 PageID.13 Page 13 of 15




                              ATTACHMENT A-2

      Verizon hosts the electronic communication account associated with the
telephone number 619-372-8578 that is the subject of this search warrant and search
warrant application (the "subject account").

      Verizon is an electronic communication service provider whose primary
computer information systems and other electronic communications and storage
systems, records, and data are located at 180 Washington Valley Road, Bedminster,
NJ 07921.
     Case 3:19-mj-05300-JLB Document 1 Filed 11/27/19 PageID.14 Page 14 of 15




                                 ATTACHMENT B-2

I.      Service of Warrant

        The officer executing the warr~mt shall permit the Provider in Attachment A-
        2, as custodian of the electronic files described in Section II below, to locate
        the files and copy them onto removable electronic storage media and deliver
        the same to the officer.

II.     Items to be Seized

        Agents shall seize the following records, data, and information covering
        February 15, 2019, 08:00 a.m. UTC through April 2, 2019, 00:00 a.m. UTC,
        and maintained by the Provider for the subject account identified in
        Attachment A-2:

           a. Subscriber information, including:
                  v. Names;
                 vi. Addresses (including mailing addresses, residential addresses,
                     business addresses, and e-mail addresses);
                v11. Local and long distance telephone connection records;
               v111. Records of session times and durations, and the temporarily
                     assigned network addresses (such as Internet Protocol ("IP")
                     addresses) associated with those sessions;
                 1x. Length of service (including start date) and types of service
                     utilized;
                  x. Telephone or instrument numbers, including MAC addresses,
                     Electronic Serial Numbers ("ESN"), Mobile Electronic Identity
                     Numbers ("MEIN"), Mobile Equipment Identifier ("MEID");
                     Mobile Identification Number ("MIN"), Subscriber Identity
                     Modules ("SIM"), Mobile Subscriber Integrated Services Digital
                     Network Number ("MSISDN"); International Mobile Subscriber
                     Identity Identifiers ("IMSI"), or International Mobile Equipment
                     Identities ("IMEi");
                 x1. Other subscriber numbers or identities; and
                xii. Means and source of payment (including any credit card or bank
                     account number) and billing records.
Case 3:19-mj-05300-JLB Document 1 Filed 11/27/19 PageID.15 Page 15 of 15




       b. Records and other information about past wire or electronic
          communications sent or received by the subject account, including:
           xm. the date and time of the communication;
           xiv. the method of the communication;
            xv. the source and destination of the communication, such as the
                source and destination telephone numbers (call detail records),
                email addresses, or IP addresses; and
           xv1. Cell site locations and sectors for all outgoing and incoming
                voice, SMS, MMS, and Data communications;

    which are evidence of violations of21 U.S.C. § 952,960 and 963 (importation
    and conspiracy to import controlled substances).
